--------------------------------------------------------------------------------

LETTER OF INTENT

ACQUISITION OF HOLDINGS ENERGY, INC.

This LETTER OF INTENT is entered into on the 26th day of March 2012, by and
between, Green Equity Holdings, Inc., a Nevada Corporation, with its principal
place of business at 1015 W. Newport Center Drive, Suite 105, Deerfield Beach,
Florida 33486 (hereafter referred to as “GEH” or the “Company”); and Holdings
Energy, Inc., a Florida Corporation (hereinafter referred to as “Holdings
Energy”).

WHEREAS, GEH represents that it is a publicly traded company, trading on the
Over The Counter Markets (“OTCQB” or “OTCBB”) and is current with all its
Securities and Exchange Commission (“SEC”) filings. GEH has One Hundred Six
Million Seven Hundred Twenty-Two Thousand Two Hundred Ten (106,722,210) shares
of common stock issued and outstanding;

WHEREAS, Holdings Energy is an energy lighting solutions company focused on
design, sale and installation of retrofit lighting products headquartered in
Boca Raton, Florida. The mission of Holdings Energy is to preserve natural
resources while identifying and providing energy efficient lighting products and
solutions, which satisfy consumer demand while providing superior performance;

WHEREAS, GEH desires to acquire 100% ownership of Holdings Energy, the Company
will issue restricted shares of its common stock (the “Common Shares”) on a one
for one basis and elect a new board of directors prior to the closing of the
acquisition. In exchange for the Common Shares, the Holdings Energy Stockholders
will transfer to the Company, or a newly formed, wholly owned subsidiary of the
Company, by way of merger, exchange or other structure to be mutually agreed by
the parties, 100% of the outstanding capital stock of Holdings Energy. As a
result, Holdings Energy would become a wholly owned subsidiary of the Company
following the acquisition; and

WHEREAS, Holdings Energy represents that under Florida Law, a majority of its
Board of Directors approved the execution of this LETTER OF INTENT for the
acquisition of Holdings Energy; and

NOW, THEREFORE, it is intended that GEH shall acquire Holdings Energy in
accordance with the following terms and conditions:

1.

GEH proposes the following terms be developed into a Share Exchange Agreement:

      a.

GEH and Holdings Energy will enter into a definitive Agreement (the “Agreement”)
whereby GEH will acquire Holdings Energy. Prior to the Acquisition of Holdings
Energy, GEH will execute a 200 to 1 reverse split of its shares of common stock
currently outstanding. After the reverse stock split, GEH will have
approximately Five Hundred Thirty-Three Thousand Six Hundred Eleven (533,611)
shares of common stock outstanding. GEH will then issue one new share of GEH
stock for each existing share of Holdings Energy outstanding at the closing on
or before April 30, 2012 (the “Closing”).

1

Letter of Intent Green Equity and Holdings Energy

--------------------------------------------------------------------------------

LETTER OF INTENT

b.

Commencing upon the execution of this LETTER OF INTENT, GEH will have Ten (10)
days to complete its due diligence to acquire Holdings Energy.

      c.

During the Due Diligence Period GEH will have access at times reasonably
requested by GEH or its agents, to all Holdings Energy company records,
including, but not limited to, representative agreements, debentures, employment
contracts and any other documents pertinent to the acquisition of Holdings
Energy specified in this LETTER OF INTENT. In addition, all officers, directors,
employees and agents of Holdings Energy will cooperate to provide GEH the
necessary information to properly conduct this due diligence effort.

      2.

All Employees, Officers, and Directors of Holdings Energy shall agree that any
and all back pay, expenses, and claims owed or allegedly owed by Holdings Energy
were investments by the parties in Holdings Energy prior to the acquisition of
Holdings Energy by GEH, and that any GEH stock distributed by GEH to Holdings
Energy is full and complete compensation for any outstanding back pay, expenses,
and claims and has been figured into the total issued and outstanding figure
provided herein.

      3.

From the date of this LETTER OF INTENT until the earlier to occur of: (i) the
date upon which the proposed acquisition shall close or (ii) Ten (10) days from
the date upon which this LETTER OF INTENT is executed, neither Holdings Energy
nor any of its officers, directors, managers or affiliates will negotiate with
or make any commitment to any third party with a view to a sale of any or all or
substantially any and all of Holdings Energy’s assets, or the sale of any
interests or shares or securities convertible or exchangeable for interest or
shares or the merger or the consolidation with any other corporation or other
entity.

      4.

Each party agrees to be responsible for its own legal, accounting and other
advisory fees and expenses incurred in connection with the transaction
contemplated hereunder including, but not limited to, any and all costs,
incurred in connection with due diligence.

This LETTER OF INTENT shall be subject to the execution of the Agreement
acceptable to both parties and their stockholders (if required by applicable law
or corporate documents) and their respective attorneys.

This LETTER OF INTENT may be executed in any number of counterparts, each of
which, when so executed and delivered, shall be an original, but each
counterpart shall together constitute one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]

2

Letter of Intent Green Equity and Holdings Energy

--------------------------------------------------------------------------------

LETTER OF INTENT

IN WITNESS WHEREOF, we, the undersigned have read and do understand the meaning
of the foregoing LETTER OF INTENT.

Green Equity Holdings, Inc.

By /s/ Raimundo Dias   Raimundo Dias, CEO, President and Sole Director          
    Holdings Energy, Inc.               By /s/ Lynn Mack   Lynn Mack President
and Director  

3

Letter of Intent Green Equity and Holdings Energy

--------------------------------------------------------------------------------